DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the IDS filed 5/24/2019, no copy of the foreign reference listed was provided and thus it was not considered as part of the IDS. 
Drawings
The drawings are objected to because:
Regarding Figure 1, Figure one currently has two arrows pointing to the joint/connectors between the tractor and trailer, no label/name/number is given for the arrows. Either a name/number should be given to the arrows or the arrows should be removed.
Regarding Figure 2, While angles are shown, it is unclear exactly currently how they are calculated/where an angle begins/ends, the specification merely states that the angels are the difference between a tractor and trailer angle, however is that calculated in reference to a center line projections from both, wheel alignments, etc. Applicant should correct drawings to properly indicate what the angles are other than just using an arrow to indicate to a point.
For example an arc between two intersecting lines is commonly used to indicate an angle. (It is particularly unclear for unpinned trailers what exactly θ2 is).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
Current abstract is well above the upper word limit of 150 words.  
Some sentences appear to currently repeat information explicitly taught/mentioned in previous sentences (e.g. the two sentences “a genetic algorithm has been developed…in the road network” and “in addition, other methods such as dynamic programming...to reach the final destination” renders the final sentence of the abstract completely redundant.)
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities:  
“of the angle between the tractor and the trailer” should be “of an angle between the tractor and the trailer”
“a planning algorithm test generating a trajectory” should be “a planning algorithm that generates a test trajectory” or similar.
“a sensor suite that allows measurement of the area suitable for backing up” should be “measurement of an area suitable for backing up”
Claim 5 is objected to because of the following informalities:
“truck can turn around” should be “truck can back up”
Claim 6 objected to because of the following informalities:  
“the rules of the road” should be “rules of the road”
“for turning around” should be “for backing up”
Claim 7 objected to because of the following informalities:  
“used for turning around” should be “used for backing up”

Claims 8 and 9 are objected to because of the following informalities:
Claims 8 and 9 recite a “the planner” it should be “the planning algorithm” to mirror claim 1’s language
Claim 10 objected to because of the following informalities:  
“The covered steering space” should be “a covered steering space”
Claim 11 objected to because of the following informalities:  
“The unpinned trailer” should be “a unpinned trailer”
Claim 12 objected to because of the following informalities:  
“The link” should be “a link”
“the sensor on the tractor side” should be either “a sensor on the tractor side” or “the sensor suite on the tractor side”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “autonomous pinning mechanism” in claim 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification/abstract did not reveal any detail as to the structure of this mechanism. In the specification the only paragraphs which mention the “mechanism” are paragraph [0003] ”In addition, a method has also been developed to design an autonomous pinning mechanism“ and paragraph [0034] “A method has also been designed to develop an automatic pinning mechanism.” These paragraph merely mention that “an autonomous pinning mechanism” has a “method” to “develop” it, at no point is this “method” described nor is any structure or description given to the “mechanism”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: “planning algorithm” in claim 1, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “algorithm” requires a series of steps to be disclosed to fulfill 112(f), beyond merely stating its purpose/function (i.e. “generating a trajectory”). A review of the specification/figures has not revealed any such steps for the generation algorithm that are beyond merely stating its function. Merely claiming a class for an algorithm (i.e. genetic, dynamic programming, or other graph optimization algorithms) to take also does not satisfy disclosure/112(f) requirements 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with Such claim limitation(s) is/are: “a genetic algorithm, dynamic programming, or another graph optimization algorithm” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “algorithm” requires a series of steps to be disclosed to fulfill 112(f), beyond merely stating its purpose/function (i.e. “generating a trajectory”). A review of the specification/figures has not revealed any such steps for the generation algorithms that are beyond merely stating its function. Merely claiming a class for an algorithm (i.e. genetic, dynamic programming, or other graph optimization algorithms) to take also does not satisfy disclosure/112(f) requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the element “a planning algorithm test generating a trajectory”, this element fails 112(f) as no steps were disclosed for the algorithm beyond stating its function (to plot/determine a trajectory) and broad classes the algorithm could be (genetic, dynamic programming, or other graph optimization algorithms). As such the claim is rendered indefinite.
Claims 2-13 are also rejected under 112(b) as indefinite due to their dependencies on claim 1 and that none of the claims remedy the issue highlighted in claim 1’s 112(b) rejection.
Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites: “The system of claim 1 wherein the algorithm used to find the trajectory is a genetic algorithm, or dynamic programming or another graph optimization algorithm.” A review of the specification/figures did not reveal any details to these “algorithms”; no steps, description of their organization, code, or any other indication of detail. The merely stating that these categories of algorithms are “used” to find a trajectory is not enough render them definite to one of ordinary skill in the art (even if the ability to program these classes of algorithms is within the ability of one of ordinary skill in the art), especially as the application’s inventive concept directly deals with using these algorithms (i.e. the algorithms and their use are at the heart of the invention not some ancillary feature as such they should be detailed).
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “   The system of claim 1 where the search is performed in the covered space steering, or steering note and acceleration/speed space, and a simulator that verifies the outcome of providing those commands against the space available.”  However at no point is it described what is meant by “steering note” and a NPL/background search could not find any definition/use of the term “note” as it relates to simulation/graph optimization algorithms as such it doesn’t appear to be a known art term either.
For judging claim 10 on its merits, it will be interpreted to claim “The system of claim 1 where the search is performed in the covered space steering, or steering and 
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “The system of claim 1 wherein there is no pinning or automatic pinning.” It is currently unclear if this means there is neither pinning nor automatic pinning (i.e. the system is no (a or b)) or if it means if it means the system has no pinning or it has automatic pinning (i.e. that system is (not a) or b). For example “wherein the system is unpinned or is automatically pinned” makes clear what is meant. This correction is merely an example and is not being suggested as a correction/ it has not been checked if it would result in any dependencies/other issues. For judging the claim on its merits the claim will be interpreted to mean the system is unpinned or has automatic pinning (i.e. the is (not a) or b, interpretation); this interpretation comes from paragraph [0034] and claim 13 which claims/suggest an autonomous pinning system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn et al, US20160368336, “Use of Laser Scanner for Autonomous Truck Operations”.
Regarding Claim 1, “A system for automatically backing up a tractor-trailer comprising: a tractor; a trailer;”( Abstract: “A vehicle includes one or more laser scanners and an on-board vehicle computer system communicatively coupled to the laser scanners. The computer system uses information (e.g., coordinate points) obtained from the laser scanners to calculate a trailer angle (e.g., a cab-trailer angle) for the vehicle.” Here teaches a tractor (i.e. a cab) and trailer from the “trailer angle (e.g, a cab-trailer angle)” which inherently teaches a tractor and trailer);“ a sensor suite that allows measurement of the angle between the tractor and the trailer; ”(Abstract “ A vehicle includes one or more laser scanners and an on-board vehicle computer system communicatively coupled to the laser scanners. The computer system uses information (e.g., coordinate points) obtained from the laser scanners to calculate a trailer angle (e.g., a cab-trailer angle) for the vehicle.” Here has a trailer angle and the “laser scanners” is a sensor suite);“ a sensor suite that allows measurement of the area suitable for backing up;”( [0017] “The ECU 106 is communicatively coupled to a LiDAR system 110. In the example shown in FIG. 1, the LiDAR system 110 obtains information from one or more laser scanners 140 to facilitate calculation of a trailer angle, as described in further detail below. For a truck, a trailer angle can be calculated, for example, between a trailer and a tractor unit or between a first trailer and a second trailer in a multi-trailer configuration. In the example shown in FIG. 1, the LiDAR system 110 includes a shape detection module 150 that implements a shape detection algorithm. The shape detection module 150 allows the LiDAR system 110 to detect a trailer, and may provide the ability to detect other objects, as well. The LiDAR system also includes an angle estimation module 160 that implements an angle estimation algorithm. The shape detection module 150 can generate output in the form of coordinate points (e.g., coordinate points associated with a trailer or other object). The LiDAR system 110 may use the shape detection module 150 to distinguish coordinate points associated with a trailer from coordinate points associated with some other object, such as another vehicle or an obstacle to be avoided.“ Here teaches a sensor module which maps/detects object in the area around the tractor-trailer and from [0019]” In the example shown in FIG. 1, the autonomous operation module receives input from the LiDAR system 110. Input received by the autonomous operation module 120 may include, for example, shape detection information, trailer angles, trailer dimensions, or the like. For example, the autonomous operation module 120 may use trailer dimensions and a calculated trailer angle to make a prediction for the location of the extents and path of a trailer during a maneuver. Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas,” Here the “entering hazardous areas” directly teaches/reveal that part of the “object detecting” taught earlier includes the of measuring of an area suitable for backup.);“ a planning algorithm test generating a trajectory to back up or turn around the tractor-trailer.”([0019] “Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas,“ Here teaches the use of route-planning algorithms);
Regarding Claim 2, “The system of claim 1, wherein there is no pinning or automatic pinning.”( [0020] “The LiDAR system 110 also can be used for other purposes. For example, the front surface of a trailer can be recognized to allow a tractor unit to center the fifth wheel on the kingpin to allow autonomous mating to the trailer. As another example, trailer angle calculations can be used in a jackknife prevention system to provide a warning or actively intervene (e.g., by braking) if a jackknife is imminent by using the trailer angle to determine if the trailer body will come into contact with the tractor cab.” While not explicitly stating that the trailer is not pinned (i.e. locked) the “jackknife” prevention system directly teaches that the trailer system is not pinned/locked as such a locking would render this system mute (i.e. a locked/pinned trailer would not jackknife as the pin would set a maximum angle the trailer could move too relative to the cab/tractor));
Regarding Claim 3, “The system of claim 1, wherein there is one tractor and two or more trailers.”([0005] “The computer system is configured to use coordinate point information obtained from at least one of the laser scanners to calculate a cab-trailer angle for the vehicle in a single-trailer or multi-trailer configuration or a trailer-trailer angle for the vehicle in a multi-trailer configuration.” Here teaches a trailer/cab and one or more trailer);
Regarding Claim 5, “The system of claim 1 wherein a LADAR or stereo pair is used to determine the area where the truck can turn around.”( [0008] “FIG. 1 is a schematic diagram of an illustrative on-board vehicle computer system with a LiDAR system in accordance with the present disclosure;” Here is LiDAR/LADAR as explained in claim 1 it is used for area mapping/determination (in addition to other function) );
Regarding Claim 6, “ The system of claim 1 wherein the rules of the road are used to determine the areas for turning around.”([0019] “Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas, such as a severely sloped area” Here the “entering hazardous area” directly teaches behaviors which would constitute “road rules” (applicant doesn’t ever explain what exactly these “road rules” are in spec so BRI would be avoid collisions with other vehicles/going into prohibited areas (e.g. opposite/oncoming lane));
( ;”( [0017] “The ECU 106 is communicatively coupled to a LiDAR system 110. In the example shown in FIG. 1, the LiDAR system 110 obtains information from one or more laser scanners 140 to facilitate calculation of a trailer angle, as described in further detail below. For a truck, a trailer angle can be calculated, for example, between a trailer and a tractor unit or between a first trailer and a second trailer in a multi-trailer configuration. In the example shown in FIG. 1, the LiDAR system 110 includes a shape detection module 150 that implements a shape detection algorithm. The shape detection module 150 allows the LiDAR system 110 to detect a trailer, and may provide the ability to detect other objects, as well. The LiDAR system also includes an angle estimation module 160 that implements an angle estimation algorithm. The shape detection module 150 can generate output in the form of coordinate points (e.g., coordinate points associated with a trailer or other object). The LiDAR system 110 may use the shape detection module 150 to distinguish coordinate points associated with a trailer from coordinate points associated with some other object, such as another vehicle or an obstacle to be avoided.“
Regarding Claim 8, “ The system of claim 1 wherein the planner searches in x, y, and θ.”( From [0019] In the example shown in FIG. 1, the autonomous operation module receives input from the LiDAR system 110. Input received by the autonomous operation module 120 may include, for example, shape detection information, trailer angles, trailer dimensions, or the like. For example, the autonomous operation module 120 may use trailer dimensions and a calculated trailer angle to make a prediction for the location of the extents and path of a trailer during a maneuver. Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas, such as a severely sloped area. If wheel locations or trailer axle locations are provided for a specific trailer, such predictions also could be used to track the expected path of specific wheels to avoid driving the wheels into hazardous areas. For backing maneuvers, the estimated location of the back of the trailer could be used in an algorithm configured to place the trailer in a desired location (e.g., at a loading dock) while avoiding obstacles (such as other parked trailers), hazardous areas, etc.” Here teaches the plotting a path (“route planning algorithms” for use in a backing maneuvers/along a route and thus the “searching” of the claim. And from [0029] “As mentioned above, a LiDAR system can be used to facilitate autonomous or computer-guided truck operation. FIGS. 2 and 3 are schematic diagrams of an illustrative autonomous or computer-guided truck maneuver that can be performed by a truck with a LiDAR system in accordance with the present disclosure. As shown, a tractor unit 210 with a connected trailer 212 performs a backing maneuver 200 along a path 204 in which the cab-trailer angle between the tractor unit 210 and the trailer 212 changes during the maneuver. In the examples shown in FIGS. 2 and 3, the cab-trailer angles B and C are illustrated relative to a center line 216 of the tractor unit 210 and a center line 218 of the trailer 212.” Here shows/describes the backing maneuver from before earlier as tracked/verified with the cab-trailer angle. Thus it naturally flows that from the “route-planning algorithms” described in [0019] search using positional data (i.e. x and y) and the cab-trailer angle (i.e. θ);
Regarding Claim 9, “The system of claim 1 wherein the planner searches in x, y, and θ1, θ2, θ3,    etc., for unpinned trailer or multiple trailers.”( From [0019] In the example shown in FIG. 1, the autonomous operation module receives input from the LiDAR system 110. Input received by the autonomous operation module 120 may include, for example, shape detection information, trailer angles, trailer dimensions, or the like. For example, the autonomous operation module 120 may use trailer dimensions and a calculated trailer angle to make a prediction for the location of the extents and path of a trailer during a maneuver. Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas, such as a severely sloped area. If wheel locations or trailer axle locations are provided for a specific trailer, such predictions also could be used to track the expected path of specific wheels to avoid driving the wheels into hazardous areas. For backing maneuvers, the estimated location of the back of the trailer could be used in an algorithm configured to place the trailer in a desired location (e.g., at a loading dock) while avoiding obstacles (such as other parked trailers), hazardous areas, etc.” Here teaches the plotting a path (“route planning algorithms” for use in a backing maneuvers/along a route and thus the “searching” of the claim. And from [0029] “As mentioned above, a LiDAR system can be used to facilitate autonomous or computer-guided truck operation. FIGS. 2 and 3 are schematic diagrams of an illustrative autonomous or computer-guided truck maneuver that can be performed by a truck with a LiDAR system in accordance with the present disclosure. As shown, a tractor unit 210 with a connected trailer 212 performs a backing maneuver 200 along a path 204 in which the cab-trailer angle between the tractor unit 210 and the trailer 212 changes during the maneuver. In the examples shown in FIGS. 2 and 3, the cab-trailer angles B and C are illustrated relative to a center line 216 of the tractor unit 210 and a center line 218 of the trailer 212.” Here shows/describes the backing maneuver from before earlier as tracked/verified with the cab-trailer angle. Thus it naturally flows that from the “route-planning algorithms” described in [0019] search using positional data (i.e. x and y) and the cab-trailer angle (i.e. θ); and [0045]” Similar calculations can be performed for vehicles with multiple trailers. For example, with reference to FIG. 5, the respective orientations of trailers 212A and 212B may be represented by the center lines 218A and 218B in calculations of the cab-trailer angle E and the trailer-trailer angle F, respectively. An angle between the tractor unit 210 and the trailer 212B could also be calculated, e.g., by extending the center lines 216 and 218B and calculating the angle between them, or by performing a calculation based on previously calculated angles E and F.” Here directly teaches that the same route planning/searching is done on multiple trailer vehicles using the angle for each vehicle (i.e. θ1, θ2, θn);
.”( [0030] “The tractor unit 210 may have one or more LiDAR devices (e.g., 2D or 3D laser scanners) in a LiDAR system that can be used to detect the cab-trailer angle during the backing maneuver 200 or some other maneuver. In at least one embodiment, 2D laser scanners are used, and laser light from the scanners is emitted in a plane to provide two-dimensional positioning information. Alternatively, 3D laser scanners can be used to provide three-dimensional positioning information. 3D laser scanners may be beneficial in scenarios such as detecting flatbed trailers or other lower profile trailers, or for driving over uneven ground. Or, 2D and 3D laser scanners can be used in combination.” Here teaches a Lidar unit on the tractor not in the trailer);

    PNG
    media_image1.png
    639
    466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    679
    467
    media_image3.png
    Greyscale

Claim(s) 1,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie et al, US20160257341, “Topographic Integration for trailer backup assist program”.


Claim Rejections - 35 USC § 103
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103) as being unpatentable by Kahn et al, US20160368336, “Use of Laser Scanner for Autonomous Truck Operations” in further view of Hejase et al “Systems and Method for Preventing Jackknife Condition in a tractor-trailer system”,US20200001920.
[0019]” In the example shown in FIG. 1, the autonomous operation module receives input from the LiDAR system 110. Input received by the autonomous operation module 120 may include, for example, shape detection information, trailer angles, trailer dimensions, or the like. For example, the autonomous operation module 120 may use trailer dimensions and a calculated trailer angle to make a prediction for the location of the extents and path of a trailer during a maneuver. Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas.
However Kahn et al is mute as to the specific category/type of algorithm these “route planning” algorithms are. (i.e. Kahn et al doesn’t state/explicitly teach that the algorithms are Genetic, Dynamic Programming, or graph optimization algorithms.
Hejase does teach a genetic algorithm for route planning as it relates to backing up a trailer in a tractor trailer system and angle control. [0159] “The neural network controller used for comparison was developed by the authors of this work previously in [4]. Since neural networks are essentially universal function approximators [25], they can output a control signal given inputs chosen to represent the vehicle state, despite the nonlinear nature of the tractor-trailer problem. The network was trained using neuroevolution [26], comprised of a Genetic Algorithm (GA) modifying the weights of a fixed neural network through repeated simulation. In similar nature to [11], a fixed structure feed-forward neural network with a single hidden layer is chosen. The fully connected network consists of an input layer containing 4 neurons (ψ, ε.sub.θ.sub.np, ε.sub.d, and ε.sub.θ), a hidden layer experimentally determined with 16 neurons, and a single-neuron output layer of φ.sub.d. Each neuron output y.sub.i in the hidden layer is given by:”
Thus it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the application, to modify Kahn et al by implementing the Genetic Algorithm Path Routing of Hejase et al as Kahn et al’s “route-planning” algorithm. Hejase provides motivation for such an implementation in paragraph [0140] “Control failure situations for a tractor-trailer reverse tracking scenario are defined when either the body articulation angle enters into the unmaneuverable range or a jackknife collision occurs, whichever range is more restrictive. The articulation angles at which jackknife collision occurs can be determined geometrically, denoted as ψ.sub.JK and ψ.sub.JK. To avoid jackknife, the steering command from the active controller is first tested by the CSG using 1-step prediction before passing the control command to the steering actuator.” Thus by implementing the genetic algorithm of Hejase conditions/path which would result in jackknifing/loss of control are avoided. Thus Modified Kahn would teach all aspects of claim 4. 
This problem of jackknifing is also identified in Kahn et al [0001] “Vehicles with articulation points pose difficult challenges for operators. As an example, in a semi-trailer truck configuration with an articulation point between a tractor and a trailer, the operator must carefully monitor the angle between the tractor and the trailer when backing up, in order to successfully achieve the desired position and 
Regarding Claim 10, Kahn et al does teach the use of Route planning algorithms in paragraph [0019]” In the example shown in FIG. 1, the autonomous operation module receives input from the LiDAR system 110. Input received by the autonomous operation module 120 may include, for example, shape detection information, trailer angles, trailer dimensions, or the like. For example, the autonomous operation module 120 may use trailer dimensions and a calculated trailer angle to make a prediction for the location of the extents and path of a trailer during a maneuver. Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas.” This also teaches verification based against space available in the “to prevent the vehicle or trailer from coming into contact with objects (such as building, wall, gates, road signs, or the like) or entering hazardous area”
However Kahn et al fails to explicitly state that those algorithms/planned routes are searched for in a “covered steering space”, or “steering note and acceleration/speed space”.
Hijase teaches a route searching algorithm which uses/searches in the positional, steering (angle) and speed/acceleration spaces to determine an optimal route. Hijase teaches “[0116] The tractor-trailer control oriented model used in this paper is developed as a double bicycle model based upon the models from [7], [22]. The tractor vehicle is modeled after a light duty truck with the hitch located behind the rear bumper and connected to a single axle trailer. The tractor-trailer vehicle model parameters related to path tracking control are denoted in FIG. 1A. Parameters θ.sub.1 and θ.sub.2 refer to the tractor's and the trailer's heading angle respectively defined by the Earth coordinate frame, and the difference is denoted as the articulation angle ψ=θ.sub.2−θ.sub.1. The tractor's front wheel steering angle φ, which is the control variable in this problem, is bounded by φ∈[φ, φ]. Counterclockwise direction is denoted as positive for all angular state variables in this work. The steering kinematics of a tractor-trailer vehicle for a control oriented model in low speed are defined by four parameters: The tractor vehicle's wheelbase L.sub.1 measured from the tractor front axle to rear axle, the trailer vehicle's wheelbase L.sub.2 measured from the hitch to the trailer's axle, the hitch length l measured from the tractor rear axle to the hitch, and the tractor's longitudinal speed v, with negative values for backward driving. Using (x.sub.1, y.sub.1) as the tractor's rear axle center location in the Earth coordinate frame, the control system model is summarized as in (29a-29e). Note that the sign operator is used to switch the model between forward driving and backward driving.” Here the “longitudinal speed” teaches a speed/acceleration space. The “θ.sub.1 and θ.sub.2” teach angle/steering space. And “the trailer's heading angle respectively defined by the Earth coordinate frame,” teaches a positional space (x/y).
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement the route searching algorithms of Hijase as the [0117] “Because the studied control system has only one degree of freedom in control (the tractor's steering), tracking control is designed to minimize only the trailer's tracking error. Therefore, control reference variables are defined by the trailer's axle center using distance and direction errors. Denoting P.sub.NP as the nearest point from the trailer axle center P.sub.2 to the tracked path, the distance in between is the lateral distance tracking error ε.sub.d, with the right-hand side of driving direction defined as positive error. The angular difference between the trailer's heading angle and the tangent line at P.sub.NP is defined as the actual heading angle tracking error, calculated as ε.sub.θ.sub.np=θ.sub.PNP−θ.sub.2. To foresee upcoming turns in the path, a reference point P.sub.R is defined with a lookahead distance L.sub.A along the path ahead of P.sub.NP. The angular difference between the trailer's heading angle and the tangent line at P.sub.R is defined as the reference heading angle tracking error, calculated as ε.sub.θ=θ.sub.PR−θ.sub.2. For discrete waypoints from the path planner, quadratic line functions are fitted onto the waypoints by Linear Least Square method with a moving horizon, which convert the tracking calculations into continuous domain for smooth error dynamics.” And in Kahn et al [0019] “In the example shown in FIG. 1, the autonomous operation module receives input from the LiDAR system 110. Input received by the autonomous operation module 120 may include, for example, shape detection information, trailer angles, trailer dimensions, or the like. For example, the autonomous operation module 120 may use trailer dimensions and a calculated trailer angle to make a prediction for the location of the extents and path of a trailer during a maneuver. Such predictions can be used, for example, in safety algorithms or route-planning algorithms to prevent the vehicle or trailer from coming into contact with objects (such as buildings, walls, gates, road signs, or the like) or entering hazardous areas, such as a severely sloped area. If wheel locations or trailer axle locations are provided for a specific trailer, such predictions also could be used to track the expected path of specific wheels to avoid driving the wheels into hazardous areas. For backing maneuvers, the estimated location of the back of the trailer could be used in an algorithm configured to place the trailer in a desired location (e.g., at a loading dock) while avoiding obstacles (such as other parked trailers), hazardous areas, etc.”.  Thus modified Kahn teaches all aspects of claim 10.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kahn et al, US20160368336, “Use of Laser Scanner for Autonomous Truck Operations” in further view of Lavoie et al, US20160257341, “Topographical Integration for Trailer Backup Assist System”
Regarding Claim 11, Kahn et al does teach a route pathing algorithm for multiple trailers [0045]” Similar calculations can be performed for vehicles with multiple trailers. For example, with reference to FIG. 5, the respective orientations of trailers 212A and 212B may be represented by the center lines 218A and 218B in calculations of the cab-trailer angle E and the trailer-trailer angle F, respectively. An angle between the tractor unit 210 and the trailer 212B could also be calculated, e.g., by extending the center lines 216 and 218B and calculating the angle between them, or by performing a calculation based on previously calculated angles E and F.” Here directly teaches that the same route planning/searching is done on multiple trailer vehicles using the angle for each vehicle (i.e. θ1, θ2, θn);“
However Kahn et al doesn’t teach that an unpinned trailer should be treated as “multiple trailers”.
Lavoie et al, however does teach trajectory/route calculation for an unpinned trailer in a backing up type maneuver which uses both the angle between the trailer and tractor and also the angle between the axle path of the trailer and the body of the trailer. (i.e. θ1, θ2 of applicants unpinned trailer figures) Lavoie at al teaches “[0050] As shown in FIG. 5, for a system defined by a vehicle 302 and a trailer 304, the kinematic model 300 is based on various parameters associated with the vehicle 302 and the trailer 304. These kinematic model parameters include: [0051] δ: steering angle at steered front wheels 306 of the vehicle 302; [0052] α: yaw angle of the vehicle 302; [0053] β: yaw angle of the trailer 304; [0054] γ: hitch angle (γ=β−α);“ See figure 5 below for a a diagram of these angles.

    PNG
    media_image4.png
    305
    326
    media_image4.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kahn et al to include the dual angle (i.e. θ1, θ2) for an unpinned trailer as taught by Lavoie et al. When integrating Lavoie into Kahn the dual angle of Lavoie s would likewise be simplified to be calculated the same way as the multiple trailer scenario/angles of Kahn. Lavoie provides motivation in  Paragraph [0006] “Another reason backing a trailer can prove to be difficult is the need to control the vehicle in a manner that limits the potential for a jackknife condition to occur. Typically, a jackknife condition exists when the hitch angle cannot be reduced (i.e., made less acute) while continuously backing up a trailer by application of a maximum steering input for the vehicle. If the jackknife angle has been reached or exceeded, the vehicle must be pulled forward to reduce the hitch angle in order to eliminate the jackknife condition and, thus, allow the hitch angle to be controlled via manipulation of the steered wheels of the vehicle. The jackknife condition can also lead to damage to the vehicle and/or trailer if certain operating conditions of the vehicle relating to its speed, engine torque, acceleration, and the like are not detected and counteracted. For example, if the vehicle is travelling at a sufficiently high speed in reverse and/or subjected to a sufficiently high longitudinal acceleration when the jackknife condition is achieved, the relative movement of the vehicle with respect to the trailer can lead to contact between the vehicle and trailer thereby damaging the trailer and/or the vehicle.” Thus by including both the trailer angle and also wheel axle angle of the trailer Jackknifing can be more readily avoided. Thus modified Kahn reads on all aspects of claim 11.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable by Kahn et al, US20160368336, “Use of Laser Scanner for Autonomous Truck Operations” in further view of Huntimer et al, US20090045603, “Yaw Control System for a Vehicle-trailer combination”
Regarding Claim 13, Kahn et al does teach the dangers of a large/uncontrolled trailer orientation “[0001] Vehicles with articulation points pose difficult challenges for operators. As an example, in a semi-trailer truck configuration with an articulation point between a tractor and a trailer, the operator must carefully monitor the angle between the tractor and the trailer when backing up, in order to successfully achieve the desired position and orientation of the vehicle and avoid jackknifing.“ and that actions/steps should be taken to avoid jackknifing (i.e. uncontrolled/exteme yaw) [0020] “The LiDAR system 110 also can be used for other purposes. For example, the front surface of a trailer can be recognized to allow a tractor unit to center the fifth wheel on the kingpin to allow autonomous mating to the trailer. As another example, trailer angle calculations can be used in a jackknife prevention system to provide a warning or actively intervene (e.g., by braking) if a jackknife is imminent by using the trailer angle to determine if the trailer body will come into contact with the tractor cab.”
However Kahn et al fails to explicitly claim a “autonomous pinning mechanism” to lock the trailer and tractor.
Huntimer does teach such a yaw control/automatic pining mechanism for use on a tractor-trailer combination vehicle. Abstract “The actuator and switch operate to detect when a towed vehicle, such as a trailer, has exceeded a predetermined yaw angle. In one embodiment, the yaw control system includes a switch arranged to contact a surface of a plate (i.e., actuator) when the towed vehicle exceeds the predetermined yaw angle. In another embodiment, the yaw control system includes a switch mechanism arranged to contact retractable rods (i.e., actuator) coupled to a hitch assembly when the towed vehicle exceeds the predetermined yaw angle.” (see fig 6 provided below for diagram of the mechanism)
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Kahn to include the automatic pinning mechanism of Huntimer. One would be motivated to make such an addition as described in Huntimer [0002] “The risks and dangers associated with yawing trailers during descent at certain speeds and other driving conditions are well-known. Some conditions may even cause the trailer to tip or shift sideways or cause the yawing or swaying motion of the trailer to become uncontrollably divergent, which may result in the trailer becoming "jackknifed". Thus one would be motivated to make the addition in order to help prevent jackknifing of the trailer (a 

    PNG
    media_image5.png
    628
    470
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE10122562, “Relative Angle Detection Device For Tractor-Trailer Vehicle, Uses Ultrasonic Transceivers Attached To Tractor Vehicle And Passive Reflectors Attached To Coupling And Trailer Vehicle”, Fischer et al; US20130103249, “Method and System for Dynamically Positioning a Vehicle relative to another vehicle in motion”, Pieper et al; .
Fischer et al teaches a trailer angle estimation system.
Pieper et al teaches a vehicle train positioning/control system and control system.
Keys II et al, describes a vehicle train positioning system, for agricultural vehicles, that includes a multiple trailer type vehicles and calculation of angles between them and the tractor.
Gali et al teaches a trailer maneuvering system/route planning including area/object detection and route planning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661